DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16-17, 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole, fail to explicitly disclose a video capture and processing system comprising: a memory configured to store a pose database, wherein the pose database includes a first pose that indicates a resumption of an ongoing event and a second pose that indicates a pause in the ongoing event; and a processor operatively coupled to the memory, wherein the processor is configured to: generate a pose of an individual in a video frame of captured video of the event; identify, from the pose database, whether the pose of the individual matches the first pose or the second pose; and determine, based on the identified pose, whether the individual has indicated the resumption or the pause of the ongoing event, wherein the processor is configured to stop an upload of video of the event to a remote location responsive to a determination that the pose indicates a pause in the event, and wherein the processor is configured to commence the upload of the video to the remote location responsive to a determination that the pose indicates a resumption of the event, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        07/11/2022